 Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 1 of 14

                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court




           In the United States District Court
                                                                 By MGarcia at 3:46 pm, Jul 31, 2020




           for the Southern District of Georgia
                   Brunswick Division

OWNERS INSURANCE COMPANY,

      Plaintiff,

      v.                                         CV 2:19-107

ASHTON BRINKLEY; JARED SPELL;
VIOLET MARCHMAN; MICHAEL GLENN
WATERS; APPLING COUNTY SCHOOL
DISTRICT; DR. SCARLETT M.
COPELAND; DR. GENE A. STARR;
JAMES CAROL WATERS; and
WANDA L. WATERS,

      Defendants.

                                  ORDER

     Before the Court is Plaintiff Owners Insurance Company’s

(“Plaintiff”)    motion   for   summary   judgment.      Dkt.   No.           40.

Defendants have filed no opposition to the motion, and the time

for doing so has long passed.      For the reasons below, Plaintiff’s

motion is GRANTED.

                                BACKGROUND

     Under Southern District of Georgia Local Rule 56.1, “[a]ll

material facts set forth in the statement required to be served by

the moving party will be deemed to be admitted unless controverted

by a statement served by the opposing party.” Defendants have not

responded to Plaintiff’s Statements of Undisputed Facts, dkt. no.
 Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 2 of 14



40-2. Thus, pursuant to Local Rule 56.1, these facts are deemed

admitted    for   the   purpose   of   Plaintiff’s   Motion   for   Summary

Judgment.

     Plaintiff issued a homeowners insurance policy to Defendant

Violet Marchman (policy number 48-059-734-00) (“the Policy”) with

an effective policy period from July 8, 2014 through July 8, 2015.

Dkt. No. 40-1 ¶ 1; Dkt. No. 1-2 at 6.         The policy was issued and

delivered to Marchman in Georgia; Marchman is a citizen of Georgia.

Dkt. No. 40-1 ¶ 2; see also Dkt. No. 1-2 at 6. The Policy provides,

in pertinent part:

     This policy applies to losses, bodily injury, property
     damage and personal injury which occur during the policy
     term shown in the Declarations.

     Definitions

     . . .

     2.      Bodily Injury means physical injury, sickness or
             disease sustained by a person including resulting
             death of that person.    Bodily injury does not
             include personal injury.

     3.      Business means:
             a.   any full or part time trade, profession or
                  occupation;

     . . .

     4.      Incident means an offense(s) committed by any
             insured resulting in personal injury and includes,
             as one incident, all continuous or repeated
             exposure to substantially the same generally
             harmful condition.

     . . .


                                       2
Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 3 of 14




    8.      Occurrence means an accident that results in bodily
            injury or property damage and includes, as one
            occurrence, all continuous or repeated exposure to
            substantially    the   same    generally    harmful
            conditions.

    9.      Personal injury means:
            a.   libel, slander or defamation of character;
            b.   false arrest, detention or imprisonment, or
                 malicious prosecution;
            c.   invasion of privacy; or
            d.   wrongful eviction or wrongful entry.

            Personal injury does not include bodily injury.

    SECTION I – PROPERTY PROTECTION

    . . .

    SECTION II – PERSONAL LIABILITY PROTECTION

    1.      COVERAGES

            a.   Coverage E – Personal Liability
                  (1) We will pay all sums any insured becomes
                      legally obligated to pay as damages
                      because of or arising out of bodily
                      injury or property damage caused by an
                      occurrence   to   which  this   coverage
                      applies. . . .

                 (2) We will pay all sums any insured becomes
                     legally obligated to pay as damages
                     because of or arising out of personal
                     injury caused by an incident to which
                     this coverage applies.

                 We will settle or defend, as we consider
                 appropriate, any claim or suit for damages
                 covered by this policy. We will do this at
                 our expense, using attorneys of our choice.
                 This agreement to settle or defend claims or
                 suits ends when we have paid the limit of our
                 liability.



                                   3
Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 4 of 14



    2.    EXCLUSIONS

          a.      Coverage E – Personal Liability and Coverage F
                  – Medical Payments to Others do not apply:

                  . . .

                  (10)     to bodily injury or property damage
                          because of or arising out of the
                          rendering of or failure to render
                          professional services of any kind.

                  . . .

                  (12)     to bodily injury or property damage
                          reasonably expected or intended by the
                          insured. This exclusion applies even if
                          the bodily injury or property damage is
                          of a different kind or degree, or is
                          sustained by a different person or
                          property, than that reasonably expected
                          or intended.

          b.   Coverage       E   –   Personal   Liability   does   not
               apply:

                  . . .

                  (7) to personal injury:
                      (a)in connection with any business,
                          occupation, trade or profession;
                          . . .

                  . . .

    5.    CONDITIONS

          . . .

          b.      SUIT AGAINST US

                  We may not be sued unless there is full
                  compliance with all the terms of this policy.

          . . .



                                       4
 Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 5 of 14



     WHAT TO DO IN CASE OF LOSS

            . . .

     2.     PERSONAL LIABILITY PROTECTION

            In the event of bodily injury, property damage or
            personal injury, the insured must:

            a.      notify us or our agency as soon as possible.
                    The notice must give:
                     (1) your name and policy number;
                     (2) the time, place and circumstances of the
                         occurrence or incident; and
                     (3) the names and addresses of injured
                         persons and witnesses;

Dkt. No. 1-2 at 22-23; 39-42; 44-46.

     On July 18, 2018, Defendants Ashton Brinkley and Jared Spell

filed   a   lawsuit    against    Defendants   Violet   Marchman,   Michael

Waters, Appling County School District, Dr. Scarlett Copeland, Dr.

Gene Starr, James Waters, Wanda Waters, and John/Jane Does Nos.

One through Five.        See     Brinkley v. Waters, No. 2:18cv89 (S.D.

Ga.) (“Underlying Lawsuit”).         In the Underlying Lawsuit, Brinkley

and Spell allege they were sexually molested by a teacher, Michael

Waters, while they were students at Appling County High School.

Dkt. No. 1-1 ¶ 56.        They also allege that Marchman, who was a

teacher at the school, was made aware that Michael Waters had

sexually molested other students at the school and failed to report

those allegations, even though she was “a mandatory reporter and

an employee/agent of the Appling County School District,” thus

allowing Michael Waters to be free to molest other students.           Id.


                                       5
 Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 6 of 14



¶¶ 53-55.    All of the claims against Marchman in the Underlying

Lawsuit are premised upon her failure to report the allegations of

molestation against her fellow teacher, Michael Waters. Id. ¶¶ 66-

67; 81-87.

     Brinkley   and   Spell   allege    Marchman’s    failure   to    report

occurred during the 2014-15 school year.         Id. ¶ 53.      Plaintiff

received notice of the claim(s) connected to the Underlying Lawsuit

on or about October 1, 2018—approximately three to four years after

the alleged incident—though Plaintiff does not specify the manner

in which it received such notice.       Dkt. No. 40-2 ¶ 12.     Plaintiff

then issued a letter to Marchman in which it provided notice of

its reservations of rights to contest coverage for the claims

asserted in the Underlying Lawsuit.       Id. ¶ 13.

     On September 5, 2019, Plaintiff initiated this action for a

declaratory judgment that it has no duty to defend or indemnify

Marchman or any other Defendant in the Underlying Lawsuit.              Id.

¶ 14.   Plaintiff contends the claims asserted and damages sought

in the Underlying Lawsuit are expressly excluded from coverage

under the terms of the Policy.      Id.

     Defendants Violet Marchman, Michael Waters, Appling County

School District, Dr. Scarlett Copeland, Dr. Gene Starr, James

Waters, and Wanda Waters were served with the complaint and summons

in this action but failed to file a responsive pleading.               Dkt.

Nos. 13-18, 20.    The Court entered default judgment against those

                                    6
 Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 7 of 14



Defendants on March 3, 2020.         Dkt. No. 39.       Defendants Brinkley

and Spell were the only Defendants to file an answer, dkt. nos.

21, 22; however, they have made no further filings in this case.

Indeed, Defendants Brinkley and Spell have stipulated to the

following:

     Defendants Brinkley and Spell do not contest any coverage

issues raised by Plaintiff in this action; they have no evidence

regarding whether the Policy provides coverage for the claims

asserted and damages sought in the Underlying Lawsuit; they consent

to be bound by the judgment of this Court and waive any further

appearance in this action; they have no responsibility for any

damages, costs or fee awards that may arise from this action; they

and Plaintiff shall bear their own attorneys’ fees and expenses.

Dkt. No. 40-1 at 2-3.

                              LEGAL AUTHORITY

     Summary judgment must be granted when the record shows “that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”               Fed. R. Civ. P.

56(a). In seeking summary judgment, the moving party bears the

initial responsibility to demonstrate that there is no genuine

issue   as   to   any   material   fact   and   that   summary   judgment   is

appropriate.       Adickes v. S.H. Kress & Co., 398 U.S. 144, 157

(1970); Allen v. Bd. of Public Educ., 495 F.3d 1306, 1313 (11th

Cir. 2007).       “Only when that burden has been met does the burden

                                      7
 Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 8 of 14



shift to the non-moving party to demonstrate that there is indeed

a material issue of fact that precludes summary judgment.” Clark

v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).

       When evaluating the merits of a motion for summary judgment,

the court must view all evidence and factual inferences raised by

the evidence in the light most favorable to the non-moving party

and resolve all reasonable doubts concerning the facts in favor of

the non-moving party. Burton v. City of Belle Glade, 178 F.3d 1175,

1187   (11th   Cir.   1999)   (citation   omitted).   The   Court   is   not

permitted to make credibility determinations, weigh conflicting

evidence to resolve disputed facts, or assess the quality of the

evidence. Reese v. Herbert, 527 F.3d 1253, 1271 (11th Cir. 2008).

       A fact is material if proof of its existence or nonexistence

would affect the outcome of the case under controlling substantive

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Additionally, an issue of fact is genuine when the evidence is

such that a reasonable jury could return a verdict in favor of the

non-moving party. Id. An issue of fact is not genuine if it is

unsupported by evidence or if it is created by evidence that is

“merely colorable” or “not significantly probative.” Id. at 249–

50.    “[T]he mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion

for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48.

                                    8
 Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 9 of 14



     Where a party “fails to properly address another party's

assertion of fact as required by Rule 56(c), the court may . . .

grant summary judgment if the motion and supporting materials-

including the facts considered undisputed-show that the movant is

entitled to it.” Fed. R. Civ. P. 56(e). Even when a summary

judgment motion is entirely unopposed, the district court still

must consider the merits of the motion. See Dunlap v. Transamerica

Occidental Life Ins. Co., 858 F.2d 629, 632 (11th Cir. 1988).

Accordingly,    the   court   must   review     the    evidentiary    materials

submitted in support of the motion and “determine whether they

establish the absence of a genuine issue of material fact.” United

States v. One Piece of Real Prop., 363 F.3d 1099, 1102 (11th Cir.

2004).

                                DISCUSSION

     I.     Introduction

     Plaintiff    has   filed    this       action    seeking   a   declaratory

judgment from the Court that it has no obligation under the Policy

to defend or indemnify Defendants for any claims or subsequent

damages in the Underlying Lawsuit.            A declaratory judgment action

involving    interpretation     of   an      insurance    policy     implicates

contract law.    Rothell v. Continental Cas. Co., 402 S.E.2d 283,

284 (Ga. Ct. App. 1991).      Because the Policy was made and delivered

in Georgia, Georgia contract law applies.                Rayle Tech, Inc. v.



                                        9
Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 10 of 14



DEKALB Swine Breeders, Inc., 897 F. Supp. 1472, 1475 (S.D. Ga.

1995), aff'd, 133 F.3d 1405 (11th Cir. 1998).

     “The critical issue in a declaratory judgment action to

determine the parties’ obligations with respect to a liability

insurance policy is whether the underlying suit alleges a claim

that is covered by the policy.”     State Farm Mut. Auto. Ins. Co. v.

Myers, 728 S.E.2d 787, 788 (Ga. Ct. App. 2012).          “[T]he duty to

defend is determined by the contract; and since the contract

obligates the insurer to defend claims asserting liability under

the policy; even if groundless, the allegations of the complaint

are looked to [in order] to determine whether a liability covered

by the policy is asserted.” Great American Ins. Co. v. McKemie,

259 S.E.2d 39, 40-41 (Ga. 1979). If the complaint against the

insured does not assert any claim that could fall within the

policy's coverage provisions, the insurer is justified in refusing

to defend.      Travelers Prop. Cas. Co. of Am. v. Kansas City

Landsmen, L.L.C., 592 F. App'x 876, 882 (11th Cir. 2015). “If there

is no duty to defend, there is no duty to indemnify.”        Nat'l Cas.

Co. v. Pickens, 582 F. App'x 839, 841 (11th Cir. 2014) (applying

Georgia law).   Finally, where the terms are clear and unambiguous,

and capable of only one reasonable interpretation, the court is to

look to the contract alone to ascertain the parties’ intent. Park

‘N Go v. U.S. Fidelity, 471 S.E.2d 500, 503 (Ga. 1996).



                                   10
Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 11 of 14



       II.   Policy Exclusions

       Plaintiff’s various arguments against coverage focus on the

terms of the Policy itself, i.e. the Policy exclusions.            Plaintiff

argues (1) there is no coverage for “bodily injury” because any

such   claims   are   excluded   from     coverage   by    operation   of   the

professional services exclusion; (2) there is no coverage for

“bodily injury” because any such claims did not arise from an

“occurrence”; (3) there is no coverage for “personal injury”

because any such claims are excluded from coverage by operation of

the business pursuits exclusion; and (4) there is no coverage for

any    claims   because   Marchman      breached     the    Policy’s   notice

provision, which is a precedent to coverage.               Dkt. No. 40 at 8-

16.

             A. Bodily Injury and the Professional Services Exclusion

       In the Underlying Lawsuit, the damages sought from Marchman,

“a mandatory reporter and employee/agent of the Appling County

School District,” arise from her alleged failure to report specific

allegations that Michael Waters was sexually assaulting students.

Dkt. No. 1-1 ¶¶ 53-54.     As a teacher, Marchman had an affirmative

duty to report any allegations of sexual assault, and she allegedly

breached this duty by failing to report the allegations concerning

Waters. As a result, Brinkley and Spell allege they were subjected

to further abuse by Waters.



                                     11
Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 12 of 14



       Under the Georgia Professional Standards Act, the Georgia

General    Assembly     has    acknowledged      that    teachers      perform    a

professional     service.       O.C.G.A.     §     20-2-982.1(9)        (defining

“teaching” as “any professional service rendered or performed by

an educator”).     As a teacher, Marchman had an affirmative duty

under Georgia law to report suspected child abuse. O.C.G.A. § 19-

7-5(c)(1)(H).

       The Policy excludes coverage for “bodily injury . . . because

of or arising out of the rendering of or failure to render

professional services of any kind.”              Dkt. No. 1-2 at 41.        While

“not   every   action   a     professional   takes      will   come   within     the

exclusion, . . . the proper inquiry is whether he should have drawn

upon that knowledge, experience, and training.”                Auto-Owners Ins.

Co. v. State Farm Fire & Cas. Co., 678 S.E.2d 196, 201 (Ga. Ct.

App. 2009).     In this case, Marchman should have.                   Her alleged

failure to report allegations of sexual abuse clearly fall within

the definition of “professional services.”              Thus, the Court finds

that any claims for bodily injury in the Underlying Lawsuit are

excluded from coverage under the Policy.

            B. Personal Injury and the Business Pursuits Exclusion

       The Policy excludes coverage for “personal injury . . . in

connection with any business, occupation, trade or profession.”

Dkt. No. 1-2 at 42.     As discussed above, all of the claims asserted

against Marchman in the Underlying Litigation arise directly from

                                      12
Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 13 of 14



her employment as a teacher and are predicated upon her alleged

failure to report allegations of sexual abuse, which she was

legally obligated to do in her professional capacity.                 Thus, the

Court finds that any claims for personal injury in the Underlying

Lawsuit are excluded from coverage under the Policy.

        Moreover,   because   the    Court   finds     that   the   professional

services and business pursuits exclusions preclude coverage for

all claims asserted in the Underlying Lawsuit, the Court need not

reach Plaintiff’s remaining arguments.            Plaintiff is accordingly

not obligated to defend Marchman in the Underlying Lawsuit or

indemnify any damages resulting therefrom.

        III. Attorneys’ Fees and Punitive Damages

     Finally, because the claims in the Underlying Lawsuit are

excluded by the terms of the Policy, there can be no coverage for

attorney’s fees or punitive damages.           See Bituminous Cas. Corp. v.

N. Ins. Co. of New York, 548 S.E.2d 495, 496 (Ga. Ct. App. 2001)

(holding that because insurer was not required to defend against

action     on   loss   excluded     under    policy,    attorneys’    fees   and

litigation      expenses   were   not   recoverable).         Furthermore,   the

language of the Policy precludes coverage for punitive damages, as

well.    See Grain Dealers Mut. Ins. Co. v. Pat’s Rentals, Inc., 505

S.E.2d 729, 730 (Ga. 1998) (concluding that a policy did not cover

punitive damages because it contained language similar to the

language contained in the Policy at issue in this action).

                                        13
Case 2:19-cv-00107-LGW-BWC Document 42 Filed 07/31/20 Page 14 of 14



                              CONCLUSION

     For   the   above   reasons,    Plaintiff’s   motion   for   summary

judgment, dkt. no. 40, is GRANTED.        The Clerk is DIRECTED to enter

judgment against Defendants Brinkley and Spell and CLOSE this case.



     SO ORDERED, this 31st day of July, 2020.




                                                                      _
                                    HON. LISA GODBEY WOOD, JUDGE
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA




                                     14
